Citation Nr: 1813994	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served in the Massachusetts Army National Guard and the Puerto Rico Army National Guard, which included periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from July 1983 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claim for service connection for a cervical spine disability was previously denied in a final rating decision dated October 1999.  However, military personnel records were subsequently obtained by VA, which, when coupled with medical records already in the claims file, are relevant to this particular claim.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence - service department records).

In April 2015, the Board remanded the appeal for additional development.  The claim has since been returned to the Board for appellate review.

Unfortunately, for reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In April 2015, the Board remanded the claim for the following: to obtain medical records from private doctors who treated the Veteran's left knee disability; to have the AOJ verify the Veteran's dates and types of service (federal and active duty service); and to obtain complete service treatment and personnel records for the Veteran's entire period of service in the National Guard.  The Board notes that the AOJ obtained the complete personnel records in order to determine the Veteran's dates and types of service, but these dates and records were not submitted to the examiner who conducted the July 2017 VA examinations.  Therefore, the July 2017 VA examinations provided to the Veteran were inadequate as they did not have the Veteran's entire claims file in order to secure an appropriate opinion.

As previously noted, the Veteran had Army National Guard service, which included periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from July 1983 to May 2010.  In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty.  38 U.S.C. § 101 (24) (2012).  As such, addendum opinions are warranted to ascertain whether the Veteran's disabilities are related either to active duty service, a disease or injury incurred in ACDUTRA, or an injury incurred in INACDUTRA.

While on remand, the AOJ should ensure that the evidentiary record contains all evidence relevant to the claims on appeal by affording the Veteran another opportunity to provide private treatment records pertinent to her claims, to include private treatment for her left knee, and obtaining any outstanding VA treatment records dated from July 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to her claimed disabilities.  The most recent private records date from April 2016.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2. Compile a summary of the dates of the Veteran's entire period of ACDUTRA and INACDUTRA for the claims file.

3. After completion of directives 1 and 2, the Veteran should be afforded appropriate VA examinations to assess the nature and cause of her claimed cervical spine, bilateral CTS and left knee disabilities.  

(a) The claims file should be sent to, and reviewed by the examiner.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  The examiner should take a history from the Veteran as to the progression of her cervical spine symptoms.  

Following examination of the Veteran and a review of the claims file, the examiner should respond to each of the following:

(i) Does the Veteran have a cervical spine disability at any time from June 2010?  Please consider the Veteran's December 1998 CT ultrasound that noted mild osteopenia of the spine and straightening of the normal cervical lordosis related to muscle spasm; the February 1999 notation of cervical spondylosis; and the July 2017 VA examination noting cervical muscle spasm.

(ii) If so, is it at least as likely as not (50 percent probability or greater) that her cervical spine disability had its onset in, or is otherwise related to her period of active duty service?

(iii) Notwithstanding the answer to (ii), is it at least as likely as not (50 percent probability or greater) that her cervical spine disability is related to a disease or injury incurred in active duty for training (ACDUTRA)?

(iv) Notwithstanding the answer to (iii), is it at least as likely as not (50 percent probability or greater) that her cervical spine disability is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C. § 101(24) (West 2012) as the basis for establishing service connection related to periods of INACDUTRA)?  

Please consider and discuss the Veteran's report that, during training in 1993, she was doing push-ups with her foot on a boot stool when she hyperextended her back and fell to lumbar and cervical spine injuries.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.

(b) The claims file should be sent to, and reviewed by the examiner.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  The examiner should take a history from the Veteran as to the progression of her bilateral CTS symptoms.  

Following examination of the Veteran and a review of the claims file, the examiner should respond to each of the following:

(i) Did the Veteran's bilateral CTS at least as likely as not (50 percent probability or greater) have its onset in, or is otherwise related to her period of active duty service?

(ii) Is it at least as likely as not (50 percent probability or greater) that her bilateral CTS is related to a disease or injury incurred in active duty for training (ACDUTRA)?

(iii) Is it at least as likely as not (50 percent probability or greater) that her bilateral CTS is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C. § 101(24) (West 2012) as the basis for establishing service connection related to periods of INACDUTRA)?

Please consider and discuss the Veteran's report that she worked in administration and personnel during her entire period of service on active duty and in the Army National Guard.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.  

(c) The claims file should be sent to, and reviewed by the examiner.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  The examiner should take a history from the Veteran as to the progression of her left knee symptoms.  

Following examination of the Veteran and a review of the claims file, the examiner should respond to each of the following:

(i) Did the Veteran's left knee disability at least as likely as not (50 percent probability or greater) have its onset in, or is otherwise related to her period of active duty service?  Please consider the Veteran's report in a June 1999 VA examination that she first injured her knee in 1984 when she fell during physical training, twisted her ankle and knee, and fell with lacerations on both knees and trauma to the ankle.

(ii) Notwithstanding the answer to (i), is it at least as likely as not (50 percent probability or greater) that her left knee disability is related to a disease or injury incurred in active duty for training (ACDUTRA)?

(iii) Notwithstanding the answer to (ii), is it at least as likely as not (50 percent probability or greater) that her left knee disability is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C. § 101(24) (West 2012) as the basis for establishing service connection related to periods of INACDUTRA)?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.  

4. After completing all of the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




